DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 and 20 in the reply filed on 12/16/2020 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 10-12, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 19 of U.S. Patent No. 10,232,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses an implantable prosthetic valve that is radially collapsible to a collapsed configuration and radially expandable to an expanded configuration, the prosthetic valve comprising: an annular frame having an inflow end and an outflow end; a leaflet structure positioned within the frame and secured thereto; and a laminate sealing member comprising an inner layer positioned on the inside of the frame and an outer layer positioned on the outside of the frame, the outer layer including an inflow end portion comprising an inflow edge, an outflow end portion comprising an outflow edge, and a main body portion extending between the inflow end portion and the outflow end portion, the inflow end portion of the outer layer extending from the inflow end of the frame, the inner and outer layers being heat-bonded together to form a main portion of the laminate sealing member that encapsulates corresponding portions of the frame; wherein the inflow end portion of the outer layer is folded to form a cuff adjacent the inflow end of the frame such that the outer layer forms a fold line at an upstream-most end of the outer layer and doubles back on the outside of the frame so that the cuff extends from the fold line in a downstream direction along an outer surface of the main body portion of the outer layer and forms a double layer on the exterior of the frame, and wherein the inflow edge of the outer layer is secured to the main body portion of the outer layer downstream of the fold line.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation “wherein a lower edge of the leaflet structure is offset from the inflow end of the frame in a downstream direction toward the outflow end of the frame.” The specification and the drawings does not provide support for what applicant regards as a lower edge of the leaflet structure and how the leaflet structure is offset from the inflow end of the frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaloye et al. U.S. Publication 2014/0350668 in view of Delaloye et al. U.S. Publication 2013/0274873 (referred to herein as Delaloye II) and further in view of Bonyuet et al. U.S. Publication 2012/0296418.
Regarding Claim 1, Delaloye et al. discloses a prosthetic heart valve 10, comprising: an annular frame 12 that is radially collapsible to a collapsed configuration and radially expandable to an expanded configuration, the frame 12 having an inflow end and an outflow end, and defining a longitudinal axis along a lumen of the prosthetic heart valve when the prosthetic heart valve is in the expanded configuration; a leaflet structure 14 positioned within the frame and secured thereto (as seen in Figure 1); and a laminate sealing member comprising an inner layer 30 positioned on the inside of the frame 12 and an outer layer 32 positioned on the outside of the frame 12, wherein, on the outside of the frame, the outer layer 32 extends along the longitudinal axis in an upstream direction to form a cuff 226, and an edge portion 228 of the outer layer 32 is secured to the prosthetic heart valve (as seen in figures 19-20 and paragraph [0248]). However, Delaloye et al. does not expressly disclose the outer layer doubles back toward the outflow end of the frame at a fold line to form a cuff the outer layer downstream of the fold line.  Delaloye II teaches a prosthetic heart valve 12 in the same field of endeavor comprising an outer layer 102 that doubles back at a fold line to form a cuff downstream of the fold line and an edge of the outer layer 102 is secured to the outer layer (as seen in Figure 12 and paragraphs [0077-0078]) for the purpose of creating a natural bulge, wherein the bulge biases the seal material outwardly in order to fill voids or gaps between the stent and the surrounding tissue/lumen (see paragraph [0077]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of Delaloye to double back at a fold line to form a cuff downstream of the fold line and an edge of the outer layer is secured to the outer layer as taught by Delaloye II for the purpose of purpose of creating 
Delaloye discloses the inner and outer layers are attached together (paragraphs [0074-0075]). However, Delaloye et al. does not expressly disclose the inner and outer layers being heat-bonded together to encapsulate at least a portion of the frame. Bonyuet et al. teaches a prosthetic heart valve 10 in the same field of endeavor comprising a frame 12, leaflets 16 and an inner layer 84 and outer layer 86 (as seen in Figures 1-3), wherein the inner and outer layers are heated to cause the inner and outer layers to bond to each other through the openings in the frame to encapsulate the frame (paragraph [0050]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer layers of Delaloye to be heat bonded together to encapsulate the frame as taught by Bonyuet et al. for the purpose of heat bonding the inner and outer layers together to encapsulate the frame and seal the valve against the surrounding tissue (Bonyuet, paragraph [0009]). 
Regarding Claim 2, Delaloye et al. discloses wherein the outer layer extends beyond the inflow end of the frame in the upstream direction along the longitudinal axis, and the fold line is offset from the inflow end of the frame in the upstream direction along the longitudinal axis (paragraph [0162])
Regarding Claim 3, Delaloye et al. discloses wherein the cuff comprises a first layer and a second layer, the second layer being radially outward of the first layer, the first and second layers being formed by the outer layer of the laminate sealing member on the outside of the frame 12 (as seen in Figures 19-20). 
Regarding Claim 4, Delaloye et al. discloses wherein the edge portion 228 of the outer layer 32 is secured to the outer layer 32 at a location between the inflow end of the frame and the outflow end of the frame (as seen in Figures 1 and 19-20).
Regarding Claim 5, Delaloye et al. discloses wherein the cuff defines a pocket extending circumferentially around the frame, the pocket being fluidly isolated from the lumen of the prosthetic heart valve (paragraphs [0247-0248] and Figures 19-20).
Regarding Claim 6, Delaloye et al. does not expressly disclose a reinforcing layer positioned adjacent the frame and encapsulated between the inner and outer layers. Bonyuet et al. teaches a prosthetic heart valve 10 in the same field of endeavor comprising a frame 12, leaflets 54 and an inner layer 84 and outer layer 86 (as seen in Figures 1-3) and further comprising a reinforcing layer 56 positioned adjacent the frame 12 and encapsulated between the inner and outer layers 84, 86 (as seen in Figures 2-3 and Figures 5B-5D) for the purpose of having a reinforcing layer that functions to anchor the leaflet structure to the fame and help decrease/prevent paravalvular leakage (paragraphs [0041-0043]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer layers of Delaloye to further include a reinforcing layer positioned adjacent the frame and encapsulated between the inner and outer layers as taught by Bonyuet for the purpose of having a reinforcing layer that functions to anchor the leaflet structure to the fame and help decrease/prevent paravalvular leakage.
Regarding Claims 7, 8, Delaloye et al. does not expressly disclose wherein the leaflet structure is sutured to the reinforcing layer and wherein the reinforcing layer comprises a fabric or a semi-crystalline polymeric material. Bonyuet et al. teaches a prosthetic heart valve 10 in the same field of endeavor comprising a frame 12, leaflets 54 and an inner layer 84 and outer layer 
Regarding Claim 9, Delaloye et al. does not expressly disclose wherein the inner and outer layers are heat-bonded to each other through openings in the frame upstream and downstream of the reinforcing layer to encapsulate the reinforcing layer. Bonyuet et al. teaches a prosthetic heart valve 10 in the same field of endeavor comprising a frame 12, leaflets 54 and an inner layer 84 and outer layer 86 (as seen in Figures 1-3) and further comprising a reinforcing layer 56 positioned adjacent the frame 12 and encapsulated between the inner and outer layers 84, 86 (as seen in Figures 2-3 and Figures 5B-5D), wherein the inner and outer layers are heated to cause the inner and outer layers to bond to each other through the openings in the frame to encapsulate the frame (paragraph [0050]) for the purpose of having a reinforcing layer that functions to anchor the leaflet structure to the fame and help decrease/prevent paravalvular leakage (paragraphs [0041-0043]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer layers of Delaloye to further include a reinforcing layer positioned adjacent the frame and encapsulated between the inner and outer layers and heat bonding the inner and outer layer as taught by Bonyuet for the purpose of having a reinforcing layer that functions to anchor the leaflet structure to the fame and help decrease/prevent paravalvular leakage and heat bonding the inner and outer layers together to encapsulate the frame and seal the valve against the surrounding tissue. 
Regarding Claim 10, Delaloye et al. discloses wherein the edge portion 228 of the outer layer comprises extension portions (the edge of the outer layer 32 comprises scalloped ends (e.g. 
Regarding Claim 11, Delaloye et al. does not expressly disclose wherein the edge portion of the outer layer is secured to the outer layer by heat-bonding to form the cuff.
Regarding Claim 12, Delaloye et al. does not expressly disclose wherein the edge portion of the outer layer is secured to the outer layer by suturing to form the cuff. Delaloye II teaches a prosthetic heart valve 12 in the same field of endeavor comprising an outer layer 102 that doubles back at a fold line to form a cuff downstream of the fold line and an edge of the outer layer 102 is secured to the outer layer via sutures (as seen in Figure 12 and paragraphs [0077-0078]) for the purpose of creating a natural bulge, wherein the bulge biases the seal material outwardly in order to fill voids or gaps between the stent and the surrounding tissue/lumen (see paragraph [0077]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of Delaloye to double back at a fold line to form a cuff downstream of the fold line and an edge of the outer layer is secured to the outer layer via suture as taught by Delaloye II for the purpose of purpose of creating a natural bulge, wherein the bulge biases the seal material outwardly in order to fill voids or gaps between the stent and the surrounding tissue/lumen.
Regarding Claim 14, Delaloye et al. discloses wherein the laminate sealing member (the outer layer/inner layer) is formed from PET comprises a non-absorbable polymer selected from expanded polytetrafluoroethylene, unexpanded porous polytetrafluoroethylene, ultrahigh molecular weight polyethylene, or any combination thereof (paragraphs [0162], [0175], [0258]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774